PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $910.00 for sanitary facilities which were destroyed by patients at Huntington State Hospital, a facility of the respondent. The respondent admits the validity and amount of the claim but states that it was unable to pay for the loss of the sanitary facilities as it does not have a fiscal method to do so.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $910.00.